NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1267-17T4

JEANETTE MCGUINNESS,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES, TEACHERS'
PENSION AND ANNUITY FUND,

     Respondent-Respondent.
___________________________________

                    Argued November 28, 2018 – Decided December 5, 2018

                    Before Judges Reisner and Mawla.

                    On appeal from the Board of Trustees of the Teachers'
                    Pension and Annuity Fund, Department of Treasury.

                    Barbara E. Riefberg argued the cause for appellant
                    (Shimberg & Friel, PC, attorneys; Barbara E. Riefberg,
                    on the briefs).

                    Amy Chung, Deputy Attorney General, argued the
                    cause for respondent (Gurbir S. Grewal, Attorney
                    General, attorney; Melissa H. Raksa, Assistant
                    Attorney General, of counsel; John A. Lo Forese,
                    Deputy Attorney General, on the brief).
PER CURIAM

      Petitioner Jeanette McGuinness appeals from an October 11, 2017

decision by the Board of Trustees for the Teachers' Pension and Annuity Fund

(Board), denying her application for accidental disability retirement benefits.

We affirm.

      The following facts are taken from the record. Petitioner was employed

as a mathematics teacher for the Clearview Regional School District. In March

2014, she was injured at an after-school "Pi-Day" volleyball tournament held to

raise funds for a scholarship in honor of a former head of the mathematics

department, who had been killed in an accident. Specifically, petitioner was

struck in the head by a volleyball while resting on the sidelines of the court

during the tournament. According to the record, petitioner had helped plan the

event and served as a line judge.

      In the days following the incident, petitioner felt ill, suffered from double

vision and ocular pain, and required medical treatment. In June 2015, petitioner

filed for accidental disability retirement benefits. In March 2016, the Board

found petitioner totally and permanently disabled as a result of the incident . It

granted petitioner ordinary disability retirement benefits, but denied her




                                                                           A-1267-17T4
                                        2
accidental disability retirement benefits because "the incident did not occur

during and as a result of the performance of her regular or assigned duties."

      Petitioner appealed the Board's determination. The determination was

upheld following a hearing before an administrative law judge (ALJ). The ALJ

found petitioner's volunteering as a line judge was "unrelated to the duties of a

math teacher, and teaching generally." The ALJ concluded the role of line judge

was wholly voluntary and "had no relationship with petitioner's regular or

assigned duties." The Board adopted the ALJ's findings. This appeal followed.

                                        I.

      "[We] have 'a limited role' in the review of [agency] decisions." In re

Stallworth, 208 N.J. 182, 194 (2011) (quoting Henry v. Rahway State Prison, 81

N.J. 571, 579 (1980)). "[A] 'strong presumption of reasonableness attaches to

[an agency decision].'" In re Carroll, 339 N.J. Super. 429, 437 (App. Div. 2001)

(quoting In re Vey, 272 N.J. Super. 199, 205 (App. Div. 1993)). "In order to

reverse an agency's judgment, [we] must find the agency's decision to be

'arbitrary, capricious, or unreasonable, or . . . not supported by substantial

credible evidence in the record as a whole.'" Stallworth, 208 N.J. at 194 (quoting

Henry, 81 N.J. at 580). The burden of proving an agency action is arbitrary,

capricious, or unreasonable is on the challenger. Bueno v. Bd. of Trs. of the


                                                                          A-1267-17T4
                                        3
Teachers' Pension & Annuity Fund, 422 N.J. Super. 227, 234 (App. Div. 2011)

(citing McGowan v. N.J. State Parole Bd., 347 N.J. Super. 544, 563 (App. Div.

2002)).

      We "may not substitute [our] own judgment for the agency's, even though

[we] might have reached a different result." Stallworth, 208 N.J. at 194 (quoting

In re Carter, 191 N.J. 474, 483 (2007)). "It is settled that [a]n administrative

agency's interpretation of statutes and regulations within its implementing and

enforcing responsibility is ordinarily entitled to our deference." E.S v. Div. of

Med. Assistance & Health Servs., 412 N.J. Super. 340, 355 (App. Div. 2010)

(quoting Wnuck v. N.J. Div. of Motor Vehicles, 337 N.J. Super. 52, 56 (App.

Div. 2001)). "[W]e are not bound by the agency's legal opinions." A.B. v. Div.

of Med. Assistance & Health Servs., 407 N.J. Super. 330, 340 (App. Div. 2009)

(quoting Levine v. State, Dep't of Transp., 338 N.J. Super. 28, 32 (App. Div.

2001)). "Statutory and regulatory construction is a purely legal issue subject to

de novo review." Ibid. (citing Mayflower Sec. Co. v. Bureau of Sec., 64 N.J.

85, 93 (1973)).

      On appeal, petitioner argues the Board's decision was erroneous because

the Board's secretary submitted a certification stating the accident occurred

during the performance of petitioner's work duties. Petitioner asserts the event


                                                                         A-1267-17T4
                                       4
was work-related because it was planned on work time, every member of the

math department felt they had to attend, the event took place on school grounds

after school, and witnesses testified the event was designed to foster unity

among the staff and was a part of evaluating teacher contributions to the

community. Therefore, petitioner argues the Board erred because it narrowly

construed the work-related requirements necessary to qualify for accidental

disability retirement benefits.

                                        II.

      According to the Supreme Court, in order

            to obtain accidental disability benefits, [an applicant]
            must prove:

            1. that he [or she] is permanently and totally disabled;

            2. as a direct result of a traumatic event that is

                   a. identifiable as to time and place,

                   b. undesigned and unexpected, and

                   c. caused by a circumstance external to the
                   member (not the result of pre-existing
                   disease that is aggravated or accelerated by
                   the work);

            3. that the traumatic event occurred during and as a
            result of the member's regular or assigned duties;



                                                                       A-1267-17T4
                                         5
            4. that the disability was not the result of the member's
            willful negligence; [and]
            5. that the member is mentally or physically
            incapacitated from performing his [or her] usual or any
            other duty.

            [Richardson v. Bd. of Trs., 192 N.J. 189, 212-13
            (2007).]

N.J.S.A. 18A:66-39(c) echoes Richardson, and permits an award of accidental

disability retirement benefits if an applicant is "permanently and totally disabled

as a direct result of a traumatic event occurring during and as a result of the

performance of his [or her] regular or assigned duties."

      The Supreme Court has stated:

            assuming all other statutory prerequisites are met, a
            worker will qualify for an accidental disability pension
            if he or she is injured on premises owned or controlled
            by the employer, during or as a result of the actual
            performance of his or her duties, or in an activity
            preparatory but essential to the actual duty. That is true
            whether the injury occurs during the workday or before
            or after hours.

            [Kasper v. Bd. of Trs., 164 N.J. 564, 585 (2000).]

      As we noted, the only dispute here pertains to whether petitioner's injury

was incurred as a result of her regular or assigned duties. In this regard, the

Court in Kasper stated:

            the regular workday [constitutes] the period during
            which the employee is required to be on the employer's

                                                                           A-1267-17T4
                                        6
     premises to perform regularly assigned duties.
     Regularly assigned duties include activities such as a
     teacher teaching, a police officer policing, and a
     firefighter fighting fires. However, the concept is
     broader. Common sense dictates that the performance
     of an employee's actual duties incorporates all activities
     engaged in by the employee in connection with his or
     her work, on the employer's premises, from the formal
     beginning to the formal end of the workday.

     [Id. at 585-86 (footnotes omitted).]

Furthermore,

     an employee may qualify for an accidental disability
     pension as a result of a traumatic injury occurring prior
     to the start of or after the end of the formal workday, so
     long as the employee is at premises owned or controlled
     by the employer for the purpose of performing his or
     her regular duties and not for some other purpose.

           ....

           The organizing principle is that one who is at the
     employer's premises solely to do his or her duty, and
     who, while doing what he or she is expected to do, is
     disabled by a traumatic accident, will qualify for
     inclusion in the class of those injured "during and as a
     result of the performance of his regular or assigned
     duties." . . . [T]o qualify for an accidental disability
     pension an employee who is on premises controlled by
     the employer and whose injury is causally connected,
     as a matter of common sense, to the work the employer
     has commissioned.

     [Id. at 587-88.]



                                                                  A-1267-17T4
                                 7
      Here, the occurrence of the activity during after-school hours would not

disqualify petitioner from benefits under Kasper. However, as the ALJ found,

the volleyball fundraiser had no relation to petitioner's regular or assigned duties

as a mathematics instructor. The activity was not one petitioner's employer

expected her to do, and the injury was not causally connected to work

commissioned by her employer. We conclude the ALJ's factual findings, as

adopted by the Board are supported by substantial credible evidence. Because

the Board's decision adopting the ALJ's findings was not arbitrary, capricious,

unreasonable, or unsupported by substantial credible evidence in the record , we

affirm.

      Affirmed.




                                                                            A-1267-17T4
                                         8